DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 15 objected to because of the following informalities: Claim 15 should be amended to “a locking device for a motor vehicle.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the drive module". There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the drive module” is interpreted as intending to refer to the electrical drive unit of claim 1. Appropriate clarification is required.

Claim 12 recites the limitation "the ". There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the gearwheel” is interpreted as intending to refer to the output means of claim 1. Appropriate clarification is required.

Claim 15 recites the limitation "the ". There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the electromechanical drive” is interpreted as intending to refer to the electromechanical module of claim 11. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torka (DE-102016112482-A1) in view of Hayslett (US-6376949-B1).

With regards to claim 1, Torka discloses a motor vehicle lock (3 Figure 2) comprising: 
a locking mechanism (5 Figure 4) having a rotary latch (6 Figure 4) and at least one pawl (7 Figure 4); 
an electrical drive unit (punched grid 25 and electric motor 9, Para 0033) that interacts with the locking mechanism, the electrical drive unit comprising an electric motor (9 Figure 7) having an output shaft (the motor shaft held by bearing 28a, Figure 8) and an output means (small gearwheel [Figure 8, Para 0009]) fastened to the output shaft. 
Torka does not disclose a guide for guiding and/or binding a lubricant.
However, Hayslett discloses a mechanism (Figure 1) including a guide (40 Figure 1) for guiding and/or binding a lubricant (“oil or other fluid”, Col 7 Para 1) for use with an electric motor and output means (Col 7 Para 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the lubricant guiding mechanism of Hayslett between the electric motor and the output means of Torka. One would have been motivated to add this mechanism in order to prevent lubricant from entering the electric motor.

With regards to claim 2, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the guide (40 Figure 1 – Hayslett) is configured to discharge (Col 7 Para 1) the lubricant.

With regards to claim 3, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1.
Torka in view of Hayslett does not teach that the guide (40 Figure 1 – Hayslett) is formed in one piece with the output means (small gearwheel [Figure 8, Para 0009] – Torka). However, In re Larson (340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)) held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the guide in one piece with the output means, in order to reduce the number of components needed.

With regards to claim 4, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the electric motor (9 Figure 7 – Torka) is received in a lock casing (10 Figure 7 – Torka) and the guide (40 Figure 1 – Hayslett) overlaps the lock casing (the same overlapping configuration shown between Hayslett’s guide and base plate 10, Figure 1) whereby the lubricant is discharged (Col 7 Para 1 – Hayslett) in a region outside of a motor receptacle (28 Figure 7 – Torka) in the lock casing.

With regards to claim 5, Torka in view of Hayslett teaches the motor vehicle lock according to claim 4, wherein the guide (40 Figure 1 – Hayslett) overlaps the motor receptacle (28 Figure 7 – Torka) in a funnel-shaped or hat-shaped manner (the guide 40 overlaps the motor receptacle in a hat-shaped manner, Figure 1 – Hayslett).

With regards to claim 6, Torka in view of Hayslett teaches the motor vehicle lock according to claim 4, wherein the guide (40 Figure 1 – Hayslett) interacts with the lock casing (10 Figure 7 – Torka) in a form-fitting manner (the flat surface 44 of Hayslett’s guide interacts in a form-fitting manner with the flat surface of Torka’s lock casing adjacent to the electric motor).

With regards to claim 7, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the guide (40 Figure 1 – Hayslett) includes a rubbery-elastic seal (32 [Figure 1, Col 6 Para 5] – Hayslett).

With regards to claim 10, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the guide (40 Figure 1 – Hayslett) is formed of a plastics material (Col 6 Para 2 – Hayslett).
Torka in view of Hayslett is silent on the material of the output means (small gearwheel [Figure 8, Para 0009] – Torka).
However, In re Leshin (125 USPQ 416) held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, as a matter of obvious design choice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Torka’s gear from metal, as is common in the art due to its material strength and rigidity.

With regards to claim 11, Torka in view of Hayslett teaches an electromechanical module (2 Figure 1 – Torka) comprising the motor vehicle lock (3 Figure 2 – Torka) according to claim 1, wherein the drive module (punched grid 25 and electric motor 9, Para 0033 – Torka) is part of a micro drive (Torka’s drive module together with the output means can be considered a micro drive due to its relatively small size).

With regards to claim 12, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the gearwheel (small gearwheel [Figure 8, Para 0009] – Torka) includes a gear wheel (see 112(b) rejection above).

With regards to claim 13, Torka in view of Hayslett teaches the motor vehicle lock according to claim 2, wherein the guide (40 Figure 1 – Hayslett) includes a discharge collar (42 [Figure 1, Col 7 Para 1] – Hayslett) or a centrifuge collar.

With regards to claim 15, Torka in view of Hayslett teaches the electromechanical drive (2 Figure 1 – Torka) according to claim 11, wherein the drive module (punched grid 25 and electric motor 9, Para 0033 – Torka) is part of a charging plug lock or a closing aid or a locking (3 Figure 2 – Torka) for a motor vehicle (1 Figure 1 – Torka).

With regards to claim 16, Torka in view of Hayslett teaches the motor vehicle lock according to claim 4, wherein the output shaft (the motor shaft held by bearing 28a, Figure 8 – Torka) protrudes out of an opening (29 Figure 7 – Torka) of the lock casing (10 Figure 7 – Torka) and the guide (40 Figure 1 – Hayslett) is configured (Col 7 Para 1 – Hayslett) to discharge the lubricant outside of the opening.


With regards to claim 18, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, wherein the guide (40 Figure 1 – Hayslett) is formed to be a rotationally symmetrical (see Figure 2 – Hayslett) component mounted to the output shaft (the motor shaft held by bearing 28a, Figure 8 – Torka).

With regards to claim 19, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, further comprising a gear stage (large gearwheel [Figure 8, Para 0009] – Torka) engageable by the output means (small gearwheel [Figure 8, Para 0009] – Torka).

With regards to claim 20, Torka in view of Hayslett teaches the motor vehicle lock according to claim 1, further comprising a sealing flange (31a Figure 7 – Torka) for rigidly connecting (the sealing 31a flange holds the bearing 28a, which rigidly connects the guide on the output shaft to the lock casing, Figure 7 – Torka) the guide (40 Figure 1 – Hayslett) to a receptacle (28 Figure 7 – Torka) of a lock casing (10 Figure 7 – Torka).

Claim(s) 1, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torka in view of Chesler (US-2198862-A).

With regards to claim 1, Torka discloses a motor vehicle lock (3 Figure 2) comprising: 
a locking mechanism (5 Figure 4) having a rotary latch (6 Figure 4) and at least one pawl (7 Figure 4); 
an electrical drive unit (punched grid 25 and electric motor 9, Para 0033) that interacts with the locking mechanism, the electrical drive unit comprising an electric motor (9 Figure 7) having an output shaft (the motor shaft held by bearing 28a, Figure 8) and an output means (small gearwheel [Figure 8, Para 0009]) fastened to the output shaft. 
Torka does not disclose a guide for guiding and/or binding a lubricant.
However, Chesler discloses a motor vehicle device in which a sealing mechanism for an output shaft (28 Figure 2) includes a guide formed as a felt pad (“felt packing”, Col 2 Para 2) for absorbing lubricant (Col 2 Para 6) in combination with a sealing ring (30 Figure 2, Col 2 Para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the felt pad of Chesler between the electric motor and the output means of Torka. One would have been motivated to add this mechanism in order to prevent lubricant from entering the electric motor.

With regards to claim 8, Torka in view of Chesler teaches the motor vehicle lock according to claim 1, wherein the guide includes a felt pad (“felt packing”, Col 2 Para 2 – Chesler).

With regards to claim 9, Torka in view of Chesler teaches the motor vehicle lock according to claim 8, wherein the felt pad (“felt packing”, Col 2 Para 2 – Chesler) can be guided and/or fixed in a lock casing (10, 14 Figure 7 – Torka).

With regards to claim 14, Torka in view of Chesler teaches the motor vehicle lock according to claim 9, wherein the felt pad (“felt packing”, Col 2 Para 2 – Chesler) is guided in grooves (31a and the corresponding groove on casing 10, Figure 7 – Torka) of the lock casing.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torka in view of Chesler in further view of Hayslett.

With regards to claim 17, Torka in view of Chesler teaches the motor vehicle lock according to claim 8, further comprising a lock casing (10, 14 Figure 7 – Torka). 
Torka in view of Chesler does not teach that the lock casing has a slope for discharging lubricant.
However, Hayslett discloses a mechanism (Figure 1) including a guide (40 Figure 1) for guiding and/or binding a lubricant (“oil or other fluid”, Col 7 Para 1) for use with an electric motor and output means (Col 7 Para 1), further including a slope (34 Figure1) for discharging lubricant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the slope of Hayslett to the lock casing of Torka, in order to better discharge lubricant away from the electric motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7568741-B2: A related motor vehicle lock arrangement.
US-6695361-B1: A related motor vehicle lock arrangement.
DE-102016103918-A1: A related motor vehicle lock arrangement.
DE-102019127458-A1: A related motor vehicle lock arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675